DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status:
Claims 1-10		Pending
Prior Art References:
Koch et al.		USPAP 2015/0147135 A1
Marczynshi et al.	US 6,561,124 B1
Katagiri et al.		USPAP 2006/0049603 A1

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Koch et al. (USPAP 2015/0147135 A1).

Regarding claim 1, Koch discloses a stop washer (abstract) for an elastomeric bearing, comprising: 
a sheet metal blank (24) from which the stop washer (24) is manufactured in one piece (fig. 1); 
except for [a surface protection disposed on said sheet metal blank (24)]; and 
the stop washer (24) configured to function as a path limiter and having at least one of a following further functions, as a result of a structure that is integrated into said sheet metal blank (24) during said sheet metal blank (24) forming process: 
a thread (30); and 
an anti-rotation protection structure (34).
Examiner notes that Koch does not explicitly disclose a surface protection disposed on said sheet metal blank. However, it would have been an obvious matter of design choice wherein a surface protection disposed on said sheet metal blank, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose. It appears that the invention would perform equally well as the invention disclosed by Koch.
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to put a surface protection disposed on said sheet metal blank, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  It is also common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, etc. for the application and intended use of that material. (See MPEP 2144.07).
	Also, Examiner notes that this claim is considered to be a product-by-process claim due to the limitation of “forming process”. The patentability of the product does not depend on its method of production. Determination of patentability is based on the product itself. See MPEP 2113. If the product in the product-by-process claim is the same as or obvious from a product of prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964,966 (Fed. Cir. 1985). (See MPEP 2113.2148).

Regarding claim 2, Koch discloses the stop washer according to claim 1, wherein said thread (30) is integrated into said sheet metal blank (24) as a nut thread (30).

Regarding claim 3, Koch discloses the stop washer according to claim 1, wherein said thread (30) is integrated into said sheet metal blank (24) as a bolt thread (30).

Regarding claim 4, Koch discloses the stop washer according to claim 1, wherein said anti-rotation protection structure (34) is configured as a notch (34; fig. 1) on said sheet metal blank (24). 

Regarding claim 5, Koch discloses the stop washer according to claim 1, wherein said anti-rotation protection structure (34) is configured as a projection (34: fig. 1) on said sheet metal blank (24).

Regarding claim 6, Koch discloses the stop washer according to claim 1, wherein said anti-rotation protection structure (34) is formed as an exposed tab (34; fig. 1) on said sheet metal blank (24).

Regarding claim 7, Koch discloses the stop washer according to claim 1, except for wherein said surface protection is in a form of a protective layer applied after the forming process of said sheet metal blank (24), including said structure integrated therein.
	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention wherein said surface protection is in a form of a protective layer applied after the forming process of said sheet metal blank, including said structure integrated therein, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  It is also common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, etc. for the application and intended use of that material. (See MPEP 2144.07).
	Further, Examiner notes that this claim is considered to be a product-by-process claim due to the limitation of “applied”. The patentability of the product does not depend on its method of production. Determination of patentability is based on the product itself. See MPEP 2113. If the product in the product-by-process claim is the same as or obvious from a product of prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964,966 (Fed. Cir. 1985). (See MPEP 2113.2148).

Claim 8 are rejected under 35 U.S.C. 103 as being unpatentable over Koch et al. (USPAP 2015/0147135 A1) in view of Marczynski et al. (US 6,561,124 B1).

Regarding claim 8, Koch discloses the stop washer according to claim 1, wherein said stop washer (24) has at least one of a following additional functions as a result of a further structure integrated into said sheet metal blank (24) during the forming process of said sheet metal blank (24): except for
a positioning and/or alignment mark; and
a data carrier in a form of a two-dimensional code.
Examiner notes that Koch does not explicitly disclose a positioning and/or alignment mark; and a data carrier in a form of a two-dimensional code. However, Marczynski teaches a positioning and/or alignment mark (26; fig. 6); and a data carrier in a form of a two-dimensional code (27; fig. 7). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Koch wherein a positioning and/or alignment mark; and a data carrier in a form of a two-dimensional code as taught by Marczynski “to provide a visual indication of loosening” (see abstract).
	Also, Examiner notes that this claim is considered to be a product-by-process claim due to the limitation of “forming process”. The patentability of the product does not depend on its method of production. Determination of patentability is based on the product itself. See MPEP 2113. If the product in the product-by-process claim is the same as or obvious from a product of prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964,966 (Fed. Cir. 1985). (See MPEP 2113.2148).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Katagiri et al. (USPAP 2006/0049603 A1).

Regarding claim 9, Katagiri discloses an elastomeric bearing (abstract) for a motor vehicle chassis [¶ (0079)], comprising:
an elastomeric bearing body (18); and
at least one stop washer (36) furnished on said elastomeric bearing body (18) as a mechanical path limiter (¶ [0047]), said at least one stop washer (36) containing:
a sheet metal blank (36) from which said at least one stop washer (36) is manufactured in one piece; 
except for [a surface protection disposed on said sheet metal blank (36)]; and 
said at least one stop washer (36) configured to function as the mechanical path limiter (¶ [0047]) and having at least one of a following further functions, as a result of a structure that is integrated into said sheet metal blank (36) during said sheet metal blank (36) forming process: 
a thread (30); and 
an anti-rotation protection structure (56).
Examiner notes that Koch does not explicitly disclose a surface protection disposed on said sheet metal blank. However, it would have been an obvious matter of design choice wherein a surface protection disposed on said sheet metal blank, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose. It appears that the invention would perform equally well as the invention disclosed by Koch.
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to put a surface protection disposed on said sheet metal blank, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  It is also common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, etc. for the application and intended use of that material. (See MPEP 2144.07).
	Also, Examiner notes that this claim is considered to be a product-by-process claim due to the limitation of “forming process”. The patentability of the product does not depend on its method of production. Determination of patentability is based on the product itself. See MPEP 2113. If the product in the product-by-process claim is the same as or obvious from a product of prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964,966 (Fed. Cir. 1985). (See MPEP 2113.2148).

Regarding claim 10, Katagiri discloses a subframe (12) for a motor vehicle, comprising the elastomeric bearing (fig. 2) according to claim 9. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTA S DELISLE (“Bobbi”) whose telephone number is (571)270-3746. The examiner can normally be reached M-F: 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERTA S DELISLE/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        

rsd